Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to the merchandise covered by the above entitled appeal for reappraisement, which is also set out in Schedule A, attached hereto and made a part hereof, that at the time of exportation of the instant merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the invoiced and entered values, ex factory, and that there were no higher foreign values for such or similar merchandise at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this appeal for re-appraisement may be deemed submitted for decision on this stipulation.
On the agreed facts, I find that the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise involved herein and that such value is the invoiced and entered values, ex-factory.
Judgment will be rendered accordingly.